Zimmerman, J.,
dissenting. In my opinion, this controversy comes clearly within the province of the Public Utilities Commission, and, in the circumstances disclosed, its order revoking appellant’s certificate may not fairly be classed as unreasonable or unlawful.
The- granting and cancelling of certificates of public convenience and necessity for the carriage of goods by motor vehicles and the trafficking in such certificates are matters largely for the determination of the commission, and this court should be careful not to substitute its judgment for that of the commission in a field which belongs peculiarly to the latter.